            Case 8:18-cv-00845-GJH Document 74 Filed 08/13/20 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                   Southern Division

CASA de MARYLAND, INC., et al.,                       )
                                                      )
       Plaintiffs,                                    )
                                                      )
       v.                                             )      Case No. GJH-18-cv-845
                                                      )
DONALD J. TRUMP, in his official capacity             )
as President of the United States, et al.,            )
                                                      )
       Defendants.                                    )
                                                      )

   PLAINTIFFS’ REPLY MEMORANDUM IN SUPPORT OF THEIR MOTION FOR
                      PARTIAL RECONSIDERATION

       Defendants’ Opposition does not dispute the merits of Plaintiffs’ argument that this

Court’s rejection of Plaintiffs’ Administrative Procedure Act (“APA”) claim insofar as it is based

on reliance interests is at odds with the Supreme Court’s recent decision in Department of

Homeland Security v. Regents of the University of California (“Regents”), 140 S. Ct. 1891

(2020). Defendants’ contradictory assertions that “there is nothing to reconsider” but that

Plaintiffs can argue on summary judgment that Regents “informs” their APA claim, Defs.’ Opp’n

at 1 (ECF No. 73, July 30, 2020), present no reason why the Court should not reconsider its prior

ruling now.

       In fact, reconsideration now is appropriate because, as it stands, this Court’s November

28, 2018 ruling is in direct conflict with the Regents’ holding that the APA requires the

government to consider reliance interests before rescinding a longstanding policy. 140 S. Ct. at

1913. As a consequence, Plaintiffs’ ability to obtain discovery regarding the rejected portion of

their APA claim is uncertain, as Defendants could object on the ground that such discovery is not

relevant in light of the Court’s ruling.
          Case 8:18-cv-00845-GJH Document 74 Filed 08/13/20 Page 2 of 3



       Defendants’ contention that there is nothing to reconsider cannot be reconciled with the

Court’s earlier ruling, which unequivocally dismissed Plaintiffs’ APA claim insofar as it contends

that the government erred in terminating El Salvador’s Temporary Protected Status (“TPS”)

without considering the reliance of TPS beneficiaries on the government’s longstanding policy of

considering contemporary country conditions. CASA de Maryland v. Trump, 355 F. Supp. 3d

307, 328 (D. Md. 2018) (ECF No. 43). The Memorandum Opinion concluded that the Court

“will not entertain this theory.” Id.

       Defendants’ erroneous assertion that the Court did not dismiss Plaintiffs’ claim

concerning reliance interests conflates that part of the APA claim with Plaintiffs’ separate

argument that the APA precludes Defendants’ abrupt and unexplained change of policy. Defs.’

Opp’n at 3. They are two separate contentions, as the Court recognized in analyzing them in

separate paragraphs of its November 2018 Memorandum Opinion. See CASA, 355 F. Supp. 3d at

328. The Court rejected the APA claim insofar as it contends that Defendants erred in failing to

account for TPS beneficiaries’ reliance interests when deciding whether to extend or terminate

TPS. Id. That is the ruling that is now in conflict with Regents. The Court did not reject the

APA claim to the extent it asserts that Defendants erred in suddenly and without explanation

changing the practice of considering contemporary conditions. CASA, 355 F. Supp. 3d at 328.

       Reconsideration is the proper mechanism to quickly remedy the conflict between the

Court’s rejection of Plaintiffs’ APA claim insofar as it based on failure to consider reliance

interests and the Supreme Court’s subsequent holding in Regents. See Potter v. Potter, 199

F.R.D. 550, 553 (D. Md. 2001). The Court should grant Plaintiffs’ motion for reconsideration,

and it should deny Defendants’ motion to dismiss Plaintiffs’ APA claim insofar as it contends that




                                                 2
             Case 8:18-cv-00845-GJH Document 74 Filed 08/13/20 Page 3 of 3



the termination of El Salvador’s TPS is arbitrary and capricious for failure to consider reliance

interests.

                                              Respectfully submitted,


                                              /s/ Anthony T. Pierce
                                              Anthony T. Pierce (D. Md. 13321)
                                              Steven Schulman (D. Md. 17144)
                                              Caroline L. Wolverton (pro hac vice)
                                              Jillie B. Richards (pro hac vice)
                                              AKIN GUMP STRAUSS HAUER & FELD LLP
                                              2001 K Street, N.W.
                                              Washington, D.C. 20006
                                              Phone: (202) 887-4000
                                              Fax: (202) 887-4288
                                              apierce@akingump.com

                                              Attorneys for Plaintiff CASA de Maryland, Inc.

                                              /s/ Dennis A. Corkery
                                              Dennis A. Corkery (D. Md. 19076)
                                              WASHINGTON LAWYERS’
                                              COMMITTEE FOR CIVIL RIGHTS AND
                                              URBAN AFFAIRS
                                              700 14th St., N.W.
                                              Washington, D.C. 20005
                                              (202) 319-1000
                                              matthew_handley@washlaw.org
                                              dennis_corkery@washlaw.org

Dated: August 13, 2020                        Attorneys for Plaintiffs Jose E. Guevara, Juan
                                              Rodriguez, and Luis Andrade




                                                 3
